        Case 2:20-cv-00020-BMM Document 98 Filed 04/16/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                                BUTTE DIVISION


PATRICIA McGOWN,

       Plaintiff,                              CV 20-20-BU-BMM

       v.

WILLIAM INSKEEP; et al.,                  ORDER VACATING SCHEDULING
                                                   ORDER
       Defendants.



      Based upon the Unopposed Motion to Vacate Scheduling Order and good

cause appearing, IT IS HEREBY ORDERED the Court’s Scheduling Order (Doc.

29) issued on July 29, 2020 is vacated. A new Scheduling Order will be issued

after all new parties have been served.

      DATED this 16th day of April, 2021.
